Virgone v Mastercraft Masonry I, Inc. (2022 NY Slip Op 02721)





Virgone v Mastercraft Masonry I, Inc.


2022 NY Slip Op 02721


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, AND LINDLEY, JJ.


484/21 CA 20-01211

[*1]PASQUALINO VIRGONE AND ANNA VIRGONE, PLAINTIFFS-RESPONDENTS,
vMASTERCRAFT MASONRY I, INC., ROBERTSON STRONG APGAR ARCHITECTS, P.C., DEFENDANTS-APPELLANTS-RESPONDENTS, BOYCE EXCAVATING, CO. INC., DEFENDANT-RESPONDENT, WILLIAM MANFREDI CONSTRUCTION CORP., DEFENDANT-RESPONDENT-APPELLANT, ET AL., DEFENDANTS. 


ROSENBAUM & TAYLOR, P.C., WHITE PLAINS (SCOTT P. TAYLOR OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT MASTERCRAFT MASONRY I, INC. 
BYRNE & O'NEILL, LLP, NEW YORK CITY (MICHAEL J. BYRNE OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT ROBERTSON STRONG APGAR ARCHITECTS, P.C.
HURWITZ & FINE, P.C., BUFFALO (TIMOTHY P. WELCH OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 
SACKS & SACKS, LLP, NEW YORK CITY (DANIEL WEIR OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
HANNUM FERETIC PRENDERGAST & MERLINO LLC, NEW YORK CITY (MATTHEW ZIZZAMIA OF COUNSEL), FOR DEFENDANT-RESPONDENT BOYCE EXCAVATING CO. INC. 

	Appeals and cross appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), dated March 16, 2020. The order, among other things, denied the summary judgment motions of defendants Mastercraft Masonry I, Inc., Robertson Strong Apgar Architects, P.C. and William Manfredi Construction Corp. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties, and filed in the Onondaga County Clerk's Office on May 14, 2021,
It is hereby ORDERED that said appeals and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court